Name: 2011/890/EU: Commission Implementing Decision of 22Ã December 2011 providing the rules for the establishment, the management and the functioning of the network of national responsible authorities on eHealth
 Type: Decision_IMPL
 Subject Matter: communications;  information and information processing;  health;  executive power and public service
 Date Published: 2011-12-28

 28.12.2011 EN Official Journal of the European Union L 344/48 COMMISSION IMPLEMENTING DECISION of 22 December 2011 providing the rules for the establishment, the management and the functioning of the network of national responsible authorities on eHealth (2011/890/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/24/EU of the European Parliament and of the Council of 9 March 2011 on the application of patients rights in cross-border healthcare (1), and in particular Article 14(3) thereof, Whereas: (1) Article 14 of the Directive 2011/24/EU assigned the Union to support and facilitate cooperation and the exchange of information among Member States working within a voluntary network connecting national authorities responsible for eHealth designated by the Member States (the eHealth Network). (2) In accordance with Article 14(3) of Directive 2011/24/EU the Commission has an obligation to adopt the necessary rules for the establishment, management and transparent functioning of the eHealth Network. (3) Participation in the eHealth Network being voluntary, the Member States should be able to join at any time. For organisational purposes, the Member States wishing to participate should inform the Commission of this intention in advance. (4) Personal data of representatives of Member States, experts and observers participating in the Network should be processed in accordance with Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (2) and Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (3). (5) The 2009 Council conclusions on safe and efficient healthcare through eHealth called for an alignment of eHealth with health strategies and needs at the Union and national levels through the direct involvement of national health authorities. To achieve this, the Council conclusions also called for a high-level mechanism of governance following which a Joint Action (4) and a Thematic Network were launched in the framework respectively of the Health Programme (5) and the ICT Policy Support Programme of the Competitiveness and Innovation Programme (6) (hereafter the Joint Action and the Thematic Network). To ensure coordination, coherence and consistency of the work on eHealth at Union level and to avoid duplication of work, it is appropriate to ensure continuation of the work of the high level mechanism above mentioned within the framework of the eHealth Network, in so far as this work is compatible with the objectives assigned to the Network by Article 14(2) of Directive 2011/24/EU, and to link the Joint Action and the Thematic Network to the eHealth Network. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Directive 2011/24/EU, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision sets the necessary rules for the establishment, the management and the functioning of the Network of national responsible authorities on eHealth, as provided for by Article 14(1) of Directive 2011/24/EU. Article 2 Task 1. The eHealth Network shall pursue the objectives assigned to it by Article 14(2) of Directive 2011/24/EU. 2. In pursuing those objectives the eHealth Network shall work in close cooperation with the Joint Action and the Thematic Network and shall build on the results achieved in the framework of those two activities. Article 3 Membership  Appointment 1. Members shall be Member States authorities responsible for eHealth designated by those Member States participating in the eHealth Network. 2. Member States wishing to participate in the eHealth Network shall notify in writing to the Commission this intention as well as the national authority responsible for eHealth they have designated in accordance with Article 14(1) of Directive 2011/24/EU. 3. Each national authority responsible for eHealth shall nominate one representative in the eHealth Network, as well as one alternate, and shall communicate this information to the Commission. 4. The names of Member States authorities may be published in the Register of Commission expert groups and other similar entities (the Register). 5. Personal data of representatives of Member States, experts and observers participating in the Network shall be collected, processed and published in accordance with Directives 95/46/EC and 2002/58/EC. Article 4 Relation between the eHealth Network and the Commission 1. The Commission may consult the eHealth Network on any matter relating to eHealth in the Union, in particular when this is needed in order to provide guidance to the Joint Action and the Thematic Network. 2. Any Member of the eHealth Network may advise the Commission to consult the eHealth Network on a specific question. Article 5 Rules of procedure The eHealth Network shall adopt by a simple majority of its Members its own rules of procedure on the proposal by the Commission services, following consultation with the Member States participating in the Network. Article 6 Operation 1. The eHealth Network may set up sub-groups to examine specific questions on the basis of terms of reference defined by it. Such sub-groups shall be disbanded as soon as their mandate is fulfilled. 2. The eHealth Network shall adopt a multiannual work programme and an evaluation instrument on the implementation of such programme. 3. Members of the eHealth Network and their representatives, as well as invited experts and observers, shall comply with the obligations of professional secrecy laid down by Article 339 of the Treaty and its implementing rules, as well as with the Commissions rules on security regarding the protection of EU classified information, laid down in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (7). Should they fail to respect these obligations, the Chair of the eHealth Network may take all appropriate measures. Article 7 Secretariat of the eHealth Network 1. The Commission shall provide secretarial services for the eHealth Network. 2. Other Commission officials with an interest in the proceedings may attend meetings of the eHealth Network and its sub-groups. 3. The Commission shall publish relevant information on the activities carried out by the eHealth Network either by including it in the Register or via a link from the Register to a dedicated website. Article 8 Meeting expenses 1. Participants in the activities of the eHealth Network shall not be remunerated by the Commission for their services. 2. Travel and subsistence expenses incurred by participants in the activities of the eHealth Network shall be reimbursed by the Commission in accordance with the provisions in force within the Commission. Those expenses shall be reimbursed within the limits of the available appropriations allocated under the annual procedure for the allocation of resources. Article 9 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done in Brussels, 22 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 45. (2) OJ L 281, 23.11.1995, p. 31. (3) OJ L 201, 31.7.2002, p. 37. (4) Joint Action on eHealth Governance Initiative; Commission Decision C(2010) 7593 of 27 October 2010 on the awarding of grants for proposals for 2010 under the second Health Programme (2008-2013), Contract number 2010/2302. (5) Decision No 1350/2007/EC of the European Parliament and of the Council of 23 October 2007 establishing a second programme of Community action in the field of health (2008-2013) (OJ L 301, 20.11.2007, p. 3). (6) Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing the Competitiveness and Innovation Framework Programme (2007 to 2013) (OJ L 310, 9.11.2006, p. 15). (7) OJ L 317, 31.12.2001, p. 1.